Citation Nr: 1012779	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  96-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disabilities. 

2.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to 
September 1979.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  
The claims on appeal were denied by the Board in an August 
2008 decision, and the Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In an Order dated in September 2009, 
the Court remanded the case to the Board for readjudication 
pursuant to a Joint Motion for Remand (hereinafter Joint 
Motion). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claim for service connection for an 
acquired psychiatric disorder to include as secondary to 
service-connected disabilities, the Joint Motion found fault 
with the fact that the Board in its August 2008 decision 
found that any notice deficiencies with respect to this 
claim "relied on a combination of post-adjudicatory 
correspondence, the adjudicatory process, and [the 
Veteran's] understanding of how to establish secondary 
service connection in other unrelated claims."  It was found 
in the Joint Motion that this determination by the Board was 
"flawed because VA failed to provide any notice to [the 
Veteran] regarding his claim for [service connection for] an 
acquired psychiatric disorder."  This failure by the VA was 
found in the Joint Motion to be prejudicial to the Veteran, 
thereby requiring a remand for the VA to provide the Veteran 
with adequate notice under 38 U.S.C.A. § 5103(a) (West 
2002).  

As for the claim for TDIU, the Joint Motion found fault with 
the Board's reliance on an April 2006 VA psychiatric 
examination which did not evaluate the severity of the 
service connected disorders.  Fault was also found with the 
finding by the Board that the Veteran's limited 
employability appeared to be mostly related to substance 
abuse rather than service-connected disabilities, despite 
the fact there was no medical opinion of record stating as 
such.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1990).  
As such, the Joint Motion found that a remand to obtain an 
adequate medical examination or opinion to determine whether 
the Veteran's service connected disabilities rendered him 
unemployable was necessary in order to fulfill the duty to 
assist under 38 U.S.C.A. § 5103A(d)(2).  

VA examinations addressing the Veteran's service-connected 
disabilities were conducted subsequent to the Joint Motion 
in May and June 2009.  The reports from the examinations 
addressing the service connected foot calluses and 
degenerative changes of the ankle addressed the impact on 
employment resulting from these disabilities, but the June 
2009 VA examination addressing the severity of the Veteran's 
service connected headaches did not discuss the impact of 
this condition upon employment and the claims file was not 
available for review at the time of any of these 
examinations.  As such, and given the fact that adjudication 
of the claim for TDIU must be deferred at this time because 
the resolution of the claim for service connection for a 
psychiatric disability could impact the adjudication of the 
claim for TDIU, additional opinions as to the impact of the 
Veteran's service connected disabilities upon employment 
will be requested in the remand that follows.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be supplied a 
notification letter that informs him of 
the information and evidence necessary 
to prevail in his claim for service 
connection for an acquired psychiatric 
disorder, to include as secondary to 
service-connected disabilities. 

2.  The Veteran must be afforded 
appropriate VA medical examinations or 
medical opinions that include 
assessments as to whether his service-
connected disabilities render him 
unemployable.  The claims files must be 
made available to and reviewed by the 
examiner in conjunction with each 
examinations or opinion.  A complete 
rationale for all opinions must be 
provided.  

3.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
attorney must be provided a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


